Metcalf, J.
1. The instruction to the jury, that the defendant was not guilty of larceny, if she took the money under an honest belief that she had a legal right to take it, was clearly unexceptionable.
2. It was not for the court, but for the jury, to decide whether the testimony of Dorsay was sufficient to satisfy them that the bank bills, which the defendant took, were current in this commonwealth, and were of value, as alleged in the indictment. The court therefore rightly declined to give the instruction which was requested on this point.
3. The instruction, that the defendant might be convicted of stealing bank bills, if she took them with a felonious intent, was correct; as has been heretofore decided. Bank bills are “ bank notes,” within the meaning of the Rev. Sts. c. 126, § 17, on which this indictment is framed. Eastman v. Commonwealth, 4 Gray, 416.
*4964. There can be no doubt, that though the defendant took the money with the intent to appropriate it to the payment of a note which she held, yet her intent was to appropriate it to her own use.
5. Nor can there be any doubt that evidence of the defendant’s being reputed, at the time when she took the money, to be a person of property, was rightly excluded. It would have had no legal tendency to prove that the taking of the money was not felonious.
6. We see no objection to the verdict, as recorded, noi in the proceedings of the court respecting it. “ Howsoever the verdict seem to stray,” says Lord Hobart, “ and conclude not formally or punctually unto the issue, so as you cannot find the words of the issue in the verdict, yet if a verdict may be concluded out of it to the point in issue, the court shall work it into form, and make it serve.” Foster v. Jackson, Hob. 54. See also 2 Gabbett Crim. Law, 529; 1 Chit. Crim. Law, 646.
7. The case already cited (4 Gray, 416,) is conclusive that bank notes are properly termed “ bank bills ” in an indictment for stealing them; and in Larned v. Commonwealth, 12 Met. 245, 246, the opinion of the court was intimated, that a particular description of the number and denomination of the bills was not required in such an indictment. For the reasons there suggested, we are of opinion that the present indictment is sufficient to warrant a judgment on the verdict. It has been already decided that such an indictment is sufficient, if it contains an averment that the grand jury have not the means of describing the bills more particularly. Commonwealth v. Sawtelle, and Commonwealth v. Duffy, 11 Cush. 142, 145.

Exceptions overruled.